Citation Nr: 0314070	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
stab wound of the right hand, to include ulnar nerve palsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1971.

This appeal arose from a November 1998 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In March 1999, the veteran testified before the 
undersigned at a personal hearing.  In August 2000, this 
issue was remanded for additional development.  In October 
2002 and April 2003, the veteran was provided with 
supplemental statements of the case (SSOC) which informed him 
the continued denial of his claim.


FINDING OF FACT

The veteran's right hand stab wound residuals are manifested 
by no evidence of muscle atrophy; full range of motion; pain 
on palpation of the right wrist and little finger; and 
decreased sensation to light touch and pinprick over the 4th 
and 5th fingers.


CONCLUSION OF LAW

The criteria for an increased evaluation for the residuals of 
a stab wound of the right hand, to include ulnar nerve palsy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.59, Diagnostic Codes (DC) 5214, 5215, 5219, 
5222, 5223, 5224, 5309, 8512 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his right hand stab would 
residuals are more disabling than the current disability 
evaluation would suggest.  He has stated that he suffers from 
increased pain and loss of function, decreased grip strength, 
tingling and loss of fine motor control.  Therefore, he 
believes that an increased disability evaluation should be 
assigned to this disorder.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was granted service connection for the residuals 
a stab wound to the right hand by a rating action issued in 
February 1993.  He was stabbed in the hand on June 29, 1968.  
A July 1, 1968 note found that the hand was swollen and 
painful.  A July 3, 1968 x-ray showed that the hand was 
normal.  The June 1971 separation examination made no mention 
of any residuals of this injury.

The pertinent evidence of record included numerous VA 
treatment records developed from 1998 to 2001, to include 
records from the Social Security Administration (who had 
awarded him benefits based upon disorders unrelated to his 
right hand).  In January and June 2001, the veteran 
complained of discomfort and numbness in the right hand.  He 
stated that he had arthritis in the hand and that weather 
changes increased his pain.  Nerve conduction studies 
performed in July 2001 found bilateral carpal tunnel syndrome 
and mild right ulnar nerve compression, most likely across 
the elbow.  

The veteran had also testified at a personal hearing at the 
RO in March 1999.  He stated that over the past two years, 
his stab wound residuals had markedly worsened.  He said that 
he had increased pain, reduced function with swelling, 
cramping, inadequate motor power, decreased grip strength, a 
tingling sensation and loss of fine motor control.  He 
commented that he would wear a wrist brace and was taking 
medications to reduce the inflammation and pain.  

VA afforded the veteran an examination in July 2001.  He 
stated that ever since the injury he had had numbness and 
tingling of the last finger of the right hand.  Over the last 
few years, he had developed trouble holding onto things.  The 
objective examination noted no muscle atrophy, especially of 
the right hand.  The right wrist displayed full range of 
motion.  On palpation, he complained of pain at the wrist and 
the little finger.  Strength was 5/5 but he appeared to have 
weakness.  There was decreased sensation to light touch and 
pinprick over the 4th and 5th fingers and the thenar muscles.  
An EMG and nerve conduction tests confirmed the presence of 
carpal tunnel syndrome and right ulnar nerve compression.  
The impression was carpal tunnel syndrome, which was the 
source of most of his symptoms.  The examiner stated that the 
numbness in the 4th and 5th fingers was due to the ulnar nerve 
compression at the elbow, which was unlikely to be related to 
the stab wound.  The examiner also did not think that the 
carpal tunnel syndrome was related to the service-connected 
stab wound.  It was felt that decreased sensation to light 
touch and pinprick might be related to the stab wound.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, Muscle Group IX (the 
group affected by the veteran's stab wound) affects 
functioning of the forearm muscles acting in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The intrinsic muscles of 
the hand are the thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; the hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.  38 C.F.R. 
Part 4, DC 5309 (2002).  The hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of the bones, joints, tendons, etc.  
These injuries should be rated on limitation of motion, with 
a minimum of 10 percent.  See Note, 38 C.F.R. Part 4, DC 5309 
(2002).  

A 10 percent evaluation is warranted when palmar flexion of 
the major wrist is limited to in line with the forearm, or 
when dorsiflexion is less than 15 degrees.  38 C.F.R. Part 4, 
5215 (2002).  A 30 percent evaluation would require favorable 
ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. Part 4, DC 5214 (2002).  A 20 
percent evaluation under 38 C.F.R. Part 4, DC 5219 (2002) 
would require the unfavorable ankylosis of the ring and 
little fingers, the middle and the little fingers or the 
middle and ring fingers.  A 20 percent evaluation could also 
be assigned if there were favorable ankylosis of the index 
and little fingers, the index and ring fingers or the index 
and middle fingers.  38 C.F.R. Part 4, DC 5223 (2002).  A 20 
percent evaluation would also be warranted if there were 
favorable ankylosis of three digits of the major hand (the 
middle, ring and little).  38 C.F.R. Part 4, DC 5222 (2002).  
Finally, a 20 percent evaluation could also be assigned for 
unfavorable ankylosis of the thumb of the major hand.  
38 C.F.R. Part 4, DC 5224 (2002).

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the intrinsic muscles of the hand.  38 C.F.R. 
Part 4, DC 8512 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (20012.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing the record, 
it is found that these duties have been met in this case.

The veteran was provided with a statement of the case (SOC) 
in January 1999 and supplemental statements of the case 
(SSOC) in September 1999, October 2002 and April 2003.  These 
explained what evidence and what laws and regulations had 
been relied upon in deciding his claim.  The RO also sent him 
correspondence in February 2003, which provided him with 
information about the provisions of the VCAA.  The letter 
explained VA's duty to assist and informed him of what 
information and evidence was being obtained by VA and what 
evidence and information he needed to provide in order to 
support his claim.  The veteran was also afforded an 
opportunity to present argument at a personal hearing.  
Finally, in April 2003, the veteran was informed that he had 
60 days to offer any additional comments.  

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what evidence and information he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

After reviewing the evidence of record, it is found that 
entitlement to an increased evaluation for the residuals of a 
stab wound to the right hand, including ulnar nerve palsy, is 
not warranted.  In order to justify a 30 percent evaluation 
pursuant to 38 C.F.R. Part 4, DC 5214 (2002), there would 
have to be evidence of favorable ankylosis of the major wrist 
in 20 to 30 degrees of dorsiflexion.  In order to warrant a 
20 percent disability evaluation pursuant to 5219, 5223, 5224 
or 5224, the evidence would have to demonstrate either 
favorable or unfavorable ankylosis of certain fingers of the 
major hand.  None of these limitations have been shown in the 
veteran's case.  In fact, the VA examination conducted in 
July 2001 showed full range of motion of the wrist and hand.  
While the veteran does have mild decreased light touch and 
pinprick over the 4th and 5th fingers and the thenar muscles, 
the fact that he has full range of motion and no muscle 
atrophy argues against a finding that he has mild incomplete 
paralysis of the intrinsic muscles of the hand, as would be 
required to warrant a 20 percent disability evaluation under 
38 C.F.R. Part 4, DC 8512 (2002).  Therefore, it is found 
that the 10 percent evaluation currently assigned adequately 
compensates the veteran for his present degree of disability 
resulting from the stab wound to the right hand.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the residuals of a stab wound to the right 
hand, to include ulnar nerve palsy.


ORDER

An increased evaluation for the residuals of a stab wound to 
the right hand, to include ulnar nerve palsy, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

